Citation Nr: 0528549	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the lumbar spine, 
status postoperative partial lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to December 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection and assigned a 
10 percent disability rating for degenerative joint disease, 
status postoperative partial lumbar laminectomy.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

At an April 2004 personal hearing, the veteran appears to 
have raised issues of entitlement to service connection for 
urinary incontinence and for sexual dysfunction as secondary 
to his service-connected degenerative joint disease of the 
lumbar spine, status postoperative partial lumbar 
laminectomy.  As these issues have not been procedurally 
developed for appellate review, the Board refers them back to 
the RO for appropriate development and adjudication. 


REMAND

The veteran claims that he is entitled to an initial 
disability rating in excess of 10 percent for his service-
connected degenerative joint disease of the lumbar spine, 
status postoperative partial lumbar laminectomy.  
Unfortunately, the Board finds that additional development is 
required before it can adjudicate this claim.  

The veteran's back disability was last examined by VA in 
February 1999.  Medical evidence dated after that examination 
indicates that the veteran's back disability may have 
worsened.  For instance, the veteran underwent two lumbar 
median branch nerve radio frequency ablation procedures in 
April 2002 and October 2002.  As a result, the veteran was 
scheduled for a VA examination in September 2004.   The 
veteran testified at his April 2004 hearing that he failed to 
report to that examination because he was out of the country, 
but that he would be willing to appear for another 
examination.  Therefore, the Board finds that the veteran 
should be scheduled for an appropriate VA examination to 
determine the nature and severity of his disability involving 
degenerative joint disease of the lumbar spine, status 
postoperative partial lumbar laminectomy

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
service-connected degenerative joint 
disease of the lumbar spine, status 
postoperative partial lumbar laminectomy.  
The claims folder, to include a copy of 
this Remand, must be made available to 
the examiner for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected back disability, to 
include any neurological pathology.  In 
particular, the examiner should describe 
the level of any complete or incomplete 
paralysis of the sciatic nerve related to 
his back disability.

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  

The examiner should note the total 
duration of any incapacitating episodes 
related to his back disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

Finally, the examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  In doing so, the RO should 
consider all amendments to VA's Schedule 
for Rating Disabilities concerning the 
spine

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and should be given the 
opportunity to respond.  The SSOC should 
also provide citation to the amendments 
to the pertinent spine regulations.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


